To compel respondent to spread certain drain taxes upon the, assessment roll of his township.
Denied October 10, 1890.
Held, that where under the county drain law (Act No. 43, Laws of 1869), the drain taxes had been spread and attempt made to collect the same, afid the amounts collected paid to the county treasurer, and the lands upon which they are not collected returned to that officer, and afterwards the drain taxes returned are declared void, and are charged back to the county by the auditor-general, the board of supervisors have no power to charge such rejected taxes to the township from which they were returned or to order its supervisor to spread them upon his roll.